Milonas, J. (dissenting in part).
Defendant was convicted, following a jury trial, of robbery in the first and second degrees and sentenced, as a second violent felony offender, to concurrent prison terms of from 12 to 25 years and from IV2 to 15 years as the result of an incident which occurred on April 8, 1984. On that date, defendant and another man, Raymond Gilliard, approached Ruth Clinton, the token booth clerk of the subway station at 135th Street and Eighth Avenue in Manhattan. The two men threatened Clinton with a gun as she was emptying the turnstiles and demanded access to the token booth. After Clinton’s co-worker, Daryl Artis, opened the booth door, Gilliard ordered the two clerks to the floor, holding them there at gunpoint. In the meantime, defendant filled an attaché case with tokens and currency. Then the two men fled the scene.
Clinton provided the police with descriptions of the men who had robbed her, and identified Gilliard in a photo array. According to the evidence elicited at the hearing held in connection with the motion to suppress, two days later Detective John Clinton located defendant in a park. The officer identified himself and requested that defendant accompany him to a police van, explaining that the latter was a suspect in a token booth robbery. When they were inside the van, Detective Clinton read him the Miranda warnings from the bottom of an arrest sheet which he carried. In response to the *480last question, "Now that I have advised you of your rights are you willing to answer questions without an attorney present”, defendant said "No”.
Defendant was thereafter escorted to Transit Police headquarters in Brooklyn. They arrived at the office at approximately 5:00 to 6:00 p.m., some 2Vi to 3Vi hours after the encounter in the park had first occurred. Since there were no cells, defendant was taken to a lineup room where he was kept handcuffed to a bar during at least a part of his stay. At about 10:30 p.m., Detective Clinton visited the defendant. "I wanted to see at that time if he changed his mind and he wanted to make any kind of statement at all.” Detective Clinton did not repeat the Miranda warnings but said, "You know I’ve given you your rights before?” Defendant stated that he remembered. Detective Clinton testified that at that point, "Well, after we spoke he stood there and looked at me and I told him that he was going to have to go in and stand in a line-up at that time and he said he was ready; so I felt he wasn’t going to tell me anything so I brought him into the room.” Defendant took a position in the lineup, and Ruth Clinton, one of the token booth clerks, identified him as a perpetrator of the robbery.
Detective Clinton testified that it was a standard practice of his to notify suspects of the results of the lineup. Thus, about 7 to 8 hours after receiving his Miranda warnings, the officer informed defendant that he had been positively identified and formally arrested him for the April 8th token booth robbery. At that point, Detective Clinton left the lineup room, while defendant remained behind in the company of other officers. The record is silent as to what conversations took place between the defendant and the officers present. Three to five minutes later, Detective Clinton was apprised by another officer that defendant wished to speak with him. Detective Clinton returned to the lineup room and, without readministering the Miranda warnings, engaged in a conversation with defendant in the course of which the latter admitted his presence during the robbery in question. He claimed that he needed money and that Gilliard had suggested that he could earn some money by acting as a lookout. Detective Clinton asked defendant to describe his role in the robbery, and defendant conceded that he had carried a bag of money and tokens from the subway station. However, he denied having possessed a gun.
At Detective Clinton’s urging, the defendant agreed to furnish a written statement. The officer also requested that *481defendant note that he had been advised of his rights. It was Detective Clinton’s further testimony that in the process of making his oral confession, defendant solicited the officer’s assistance and he—Detective Clinton—responded that since defendant "willingly gave the oral and written admission”, the officer would talk to the District Attorney on defendant’s behalf. Detective Clinton also asserted that defendant received no promises and was neither threatened nor physically abused.
It should be stated that the account provided by Detective Clinton at trial regarding what occurred after he was summoned back to the lineup room differed in at least one particular from the version offered by him at the suppression hearing. At trial, Detective Clinton claimed that, prior to his confession, defendant had requested the officer’s assistance in exchange for his cooperation. "I entered the line-up room. I asked him, I said do you want to say something to me? He said that if he cooperated with me, could I help him out. At that time I told him it all depends on what he was saying, and I could speak to the District Attorney in his behalf.” However, the facts educed at the hearing indicate that there was a discussion of official intervention on defendant’s behalf "during the oral admission”. At any rate, based upon the evidence available from the Huntley hearing, the court denied defendant’s motion to suppress his statements, finding that Detective Clinton’s conduct could not be considered the functional equivalent of interrogation, and, therefore, defendant’s admissions were spontaneous.
On appeal, the People concede that a portion of defendant’s oral admissions and the ensuing written statement were unlawfully obtained by Detective Clinton and should have been suppressed. In that regard, the prosecution contends that defendant began his confession spontaneously but that at some point during his conversation with the officer he asked for help. Detective Clinton told defendant that since he had cooperated, the officer would speak to the District Attorney on his behalf. According to the People, through this discussion, Detective Clinton encouraged defendant to make further admissions. Thus, that part of defendant’s statement which followed such exchange between him and the officer was improperly procured. However, if Detective Clinton’s statement at trial as to when the defendant asked for his help is considered to clarify his hearing testimony, then clearly the People’s concession applies equally to the defendant’s oral statement as well. The People also assert that while it is true *482that defendant’s oral admission that he carried a bag of tokens and currency from the station and his subsequent written confession were both taken in violation of his constitutional rights, their introduction into evidence constituted harmless error.
At the outset, it is important to point out that once a suspect invokes his right to remain silent, as occurred in the instant situation, he may not within a short period thereafter and without readmininstration of the Miranda warnings be questioned about the same alleged crime. (People v Ferro, 63 NY2d 316; Michigan v Mosley, 423 US 96.) However, a "statement volunteered or spontaneously made will not be suppression unless it is about the same crime and results from express questioning or its functional equivalent under circumstances which do not include fresh warnings and do not scrupulously honor the suspect’s right to cut off questioning” (People v Ferro, supra, at 322).
Defendant argues, and the prosecution agrees, that by answering "no” to Detective Clinton’s inquiry concerning whether he wished to speak without the presence of an attorney following receipt of the Miranda warnings, defendant had invoked his right to counsel. (See, People v Carmine A., 53 NY2d 816.) A suspect in custody who requests the assistance of counsel may not be questioned further in the absence of a lawyer. (People v Cunningham, 49 NY2d 203.) As the Court of Appeals explained therein, "a waiver of a constitutional right will not be deemed 'voluntary’ unless the police have 'scrupulously honored’ the suspect’s prior assertion of his rights” (supra, at 207). If a person in custody who has invoked his right to counsel does, nonetheless, then make a statement, admissibility depends upon whether it was spontaneous or the product of "express questioning or its functional equivalent”. (People v Ferro, supra, at 322; People v Huffman, 61 NY2d 795; People v Bryant, 59 NY2d 786; People v Lanahan, 55 NY2d 711; Rhode Island v Innis, 446 US 291.)
To be considered spontaneous, a statement must be "genuine and not the result of inducement, provocation, encouragement or acquiescence, no matter how subtly employed. For such interrogation tactics often may be more destructive of a defendant’s rights than are blatantly coercive techniques.” (People v Maerling, 46 NY2d 289, 302-303; see also, People v Rivers, 56 NY2d 476; People v Lanahan, supra; People v Carmine A., supra; People v Lucas, 53 NY2d 678.) Although the police are not required "to take affirmative steps, by gag or otherwise, to prevent a talkative person in custody from *483making an incriminating statement” (People v Rivera, supra, at 479), it "is not sufficient that the statements were found to have been voluntary and not in response to express questioning by the police. To entitle these statements to receipt in evidence it must at least be shown that they were in no way the product of an 'interrogation environment’, the result of 'express questioning or its functional equivalent’ ” (People v Stoesser, 53 NY2d 648, 650; see also, People v Lucas, supra; People v Grimaldi, 52 NY2d 611). Indeed, the standard for evaluating the spontaneity of a suspect’s statement is whether it was "made without apparent external cause, i.e., self-generating.” (People v Stoesser, supra, at 650.) The statement must consist of a blurted-out admission "which is in effect forced upon the officer” (People v Grimaldi, supra, at 617; see also, People v Lucas, supra).
In the present case, Officer Clinton claimed at the hearing that some 3 to 5 minutes after informing defendant that he had been identified in the lineup and was, therefore, under arrest, he was summoned back by defendant to the room in which the latter was being held. Defendant thereafter purportedly admitted that he was present during the robbery of the 135th Street subway station. Yet, the rights to counsel and against self-incrimination are so fundamental that this court cannot ignore the fact that, at trial, Detective Clinton testified that defendant’s admissions were not offered until after the two of them had engaged in a conversation with respect to whether defendant could rely upon the officer’s assistance in exchange for his cooperation. Certainly, this was no blurted-out admission or a self-generating confession.
As the Court of Appeals has explained in People v Ferro (supra, at 319), the interrogation of a suspect who, after having received Miranda warnings, has declined to answer questions is defined "not by the subjective intent of the police, but by whether an objective observer with the same knowledge concerning the suspect as the police had would conclude that the remark or conduct of the police was reasonably likely to elicit a response.” Even disregarding Detective Clinton’s altered trial version of events, and limiting oneself to the evidence available to the hearing court, the People have failed to demonstrate that defendant’s initial admission was blurted out or self generating and not the product of an "interrogation environment” or police conduct conducive to evoking a response. There is nothing in the record herein to indicate that when Detective Clinton returned to the room in which defendant was being detained, defendant immediately, and without *484a further exchange of words with the officer and without affording the latter a chance to provide a new set of Miranda warnings, forced upon Detective Clinton an admission. The evidence is, rather, to the contrary, since an examination of the minutes reveals that Detective Clinton encouraged defendant to talk and made no effort to readminister the Miranda warnings despite having ample opportunity to do so. Consequently, defendant’s oral admissions should have been suppressed in their entirety, along with his written confession.
Finally, I agree with the majority that a reversal is also mandated based upon the People’s own concession that the written confession should not have been admitted into evidence. The use of an unlawfully obtained written statement at trial even where the statement merely reiterates properly obtained oral admissions, cannot be deemed harmless error. (People v Schaeffer, 56 NY2d 448; People v Garofolo, 46 NY2d 592; see also, People v Prince, 50 NY2d 883.)
Therefore, the judgment of the Supreme Court, New York County (Stephen Crane, J.), rendered on or about April 24, 1985, convicting defendant, following a jury trial, of robbery in the first degree and robbery in the second degree and sentencing him, as a second violent felony offender, to concurrent prison terms of from 12 to 25 years and l/i to 15 years, should be reversed, on the law and the facts, defendant’s oral and written statements suppressed, the conviction vacated, and the matter remanded for a new trial.